         Case 1:17-cr-00722-VSB Document 180 Filed 05/28/19 Page 1 of 1




                               May 24, 2019

By ECF                                     The defense's request to respond to the Government's motion is
                                           GRANTED; however, the defense shall file its response by June 7,
Honorable Vernon S. Broderick              2019.
United States District Judge
Southern District of New York
United States Courthouse
40 Centre Street - Room 415
                                                                                       5/28/2019
New York, NY 10007

Re:   United States v. Sayfullo Habibullaevic Saipov
      (S1) 17 Cr. 0722 (VSB)

Dear Judge Broderick:

     The defense seeks leave to respond to the government’s
motion to review and monitor Mr. Saipov’s immediate-family
communications (ECF No. 177) by June 14, 2019.

                               Respectfully submitted,

                                    /s/
                               Andrew Dalack
                               Sylvie Levine
                               David Patton
                               David Stern

                               Attorneys for Sayfullo Saipov

Cc: Prosecution Team (via ECF)
